                        UNITED STATES DISTRICT COURT
                          DISTRICT OF RHODE ISLAND

                                        )
ALBERT J. QUINN,                        )
         Plaintiff,                     )
                                        )
vs.                                     )
                                        )
CITY OF NEWPORT, JOSEPH J.              )
NICHOLSON, JR., in his capacity as      )
Newport City Manager, LAUREN L.         )     C.A. No. 17·012·JJM-PAS
SITRIN, in her capacity as Newport      )
Director of Finance, GARY SILVA,        )
both individually and in his capacity   )
as Chief of Police of the Newport       )
Police Department, and JOHN DOE,        )
1·5, unnamed current or former City     )
officials or employees,                 )
               Defendants.              )
_______________________ )
                          MEMORANDUM AND ORDER

JOHN J. MCCONNELL, JR., United States District Judge.

      This matter is before the Court on the parties' cross-motions for sununary

judgment. ECF Nos. 11 and16. Sergeant Albert J. Quinn brought this case alleging

seven counts related to his termination from the Newport Retired Officer Corps: First

Amendment Violation, Fifth Amendment Violation, Wrongful Termination in

Violation of R.I.G.L. § 28·50·3), Breach of Contract, Bad Faith, and Defamation. 1 The

Defendants ("City") moved for summary judgment on each of the counts and Sgt.

Quinn filed a cross·motion for summary judgment on Counts II, III, and IV. ECF



      I The Complaint also alleged Intentional Infliction of Emotional Distress
(Count VII) that the parties agreed to waive.
Nos. 11 and 16. The parties filed extensive responses and objections (ECF Nos. 18,

21, 23, 25, 29, and 31) and the Court heard the parties' arguments. For the reasons

stated below, the Court GRANTS IN PART AND DENIES IN PART Sgt. Quinn's

Motion (ECF No. 16) and GRANTS IN PART AND DENIES IN PART the City's

Motion. ECF No. 11.

   I.       BACKGROUND

        Sgt. Quinn served as a police officer in the Newport Police Department (NPD)

from 1980-2011. Upon retirement, Sgt. Quinn was accepted and sworn into the

Newport Retired Officer Corps ("ROC"). 2 Sgt. Quinn, in accepting a position in tho

ROC, signed a "Letter of Agreement for Retired Newport Police Officers Working

Special Details" ("Agreement").     The Agreement states: "I understand that my

position is as a Special Detail Retired Officer and that my employment is strictly 'at

will,' meaning that either the city or I may terminate my role at any time for any

reason." ECF No. 1·6 at 2.

        In 2014, a Newport restaurant co·owned by Sgt. Quinn was the victim of a

telephone fraud scam. An employee of the restaurant filed a criminal complaint and

the NPD opened a criminal investigation into the scam. Detective Sergeant Frank

Rosa was assigned to conduct the investigation.

        Once the NPD opened the investigation, Sgt. Quinn appeared to try to interfere

with the investigation. Sgt. Quinn contacted Steven Riccardi, a retired Secret Service




        2
       The ROC is a program for retired police officers to work special details within
the NPD.
                                           2
Agent, to ask if the Secret Service ever investigated these crimes and Mr. Riccardi

replied that he may be able to supply resources and aiel in the investigation. As such,

Sgt. Quinn provided Det. Rosa with Mr. Riccardi's contact information, but Dot. Rosa

never reached out for help. Sgt. Quinn also reached out to State Representative Peter

Martin regarding the investigation and scam.

       Shortly thereafter, Sgt. Quinn was asked to speak as a victim of the telephone

fraud at a press conference held by the Rhode Island State Attorney General. Sgt.

Quinn provided a brief statement that was broadcast on television.3 After the press

conference, Sgt. Quinn sat clown with a Special Assistant Attorney General who

asked about the status of the case. Sgt. Quinn, at the Special Assistant Attorney

General's request, provided him with Det. Rosa's contact information but did not ask

the Attorney General's Office to contact the NPD.

      The clay after the press conference, an email was circulated among members

of the NPD stating, "ROC Quinn was in the [NPD] station earlier in the week and

was up in [the Criminal Investigation Division] inquiring about his criminal case.

Please remind ROC Quinn that using his FOB to enter the station for such purposes

is not only inappropriate but forbidden. If he has personal business, he is to go

through normal channels as every other citizen." ECF No. 12 at      ,I 25.   Sgt. Quinn

was not informed of this email.




       3 In his interview, Sgt. Quinn was introduced as a business owner and retired
police officer, but no mention was made of his city employment status or status in the
ROC. ECF No. 24 at ,I 5.
                                          3
          Sometime after the press conference, Sgt. Quinn entered the NPD with State

Representative Peter Martin:1

          Shortly thereafter, Chief Silva terminated Sgt. Quinn as a member of the

ROC. A police officer escorted Sgt. Quinn out of the building. In the termination

meeting, Chief Silva did not mention the email but claimed that Sgt. Quinn had

interfered with the investigation and had "gone way outside the bounds of an

investigation." ECF No. 12 at ,[ 30. Chief Silva also stated that the reasons for

terminating Sgt. Quinn were that Sgt. Quinn brought a state representative into the

NPD with the intent of intimidating an investigation and that Chief Silva had

received phone calls from the Attorney General's Office and the Secret Service on the

same clay that two Secret Service agents showed up unexpectedly at the NPD.

      A few months after the termination, Sgt. Quinn contacted the then·acting

Newport City Manager Joseph J. Nicholson, Jr. to appeal his adverse employment

action. The City Manager told Sgt. Quinn that he had not received documentation of

the adverse employment action and that he would reach out to Chief Silva. Around

that same time, Sgt. Quinn spoke with the Director of Human Resources Michael

Coury who also said that he had received no documentation of adverse employment

action against Sgt. Quinn. A few months later, the City Manager informed Sgt.

Quinn that he was approved to return to work.       When Sgt. Quinn took steps to

arrange for recertification and return to work, he was denied and did not return to

work at NPD.



      4   The parties dispute why Representative Martin entered the NPD.
                                          4
   II.       STANDARD OF REVIEW

          Summary judgment is warranted when the pleadings, the discovery and

disclosure materials on file, and any affidavits show that there is no genuine issue as

to any material fact and that the movant is entitled to judgment as a matter of law.

Feel. R. Civ. P. 56. The court must look to the record and view all the facts and

inferences in the light most favorable to the nmrmoving party. Cant'! Cas. Co. v.

Canadian Universal. Ins. Co., 924 F.2d 370, 373 (1st Cir. 1991).

          When evaluating "cross·motions for summary judgment, the standard does not

change; [courts] view each motion separately and draw all reasonable inferences in

favor of the respective non·moving party." Bonneau v. Plumbers & Pipefi'tters Local

Union 51 Pension Tr. Fund ex rei. Bolton, 736 F.3cl 33, 36 (1st Cir. 2013) (quoting

Roman Catholic Bishop ofSpn'ngfi'eld v. Springfi'eld, 724 F.3d 78, 89 (1st Cir. 2013)).

The court must determine whether either party is entitled to judgment as a matter

of law based on the undisputed facts. Scottsdale Ins. Co. v. Ton·es, 561 F.3cl 74, 77

(1st Cir. 2009).

   III.      DISCUSSION

          The City has moved for summary jt1dgment on all counts and Sgt. Quinn has

filed a cross·motion for summary judgment on Counts II, III, IV. The Court will

address each Count in turn.

                A. Count I-First Amendment

          Sgt. Quinn alleges that the City took the adverse employment action against

him to punish him for speaking with the Attorney General's Office and to the public



                                           5
in his role as a victim of a crime. ECF No. 1 at   n   107·08. "A public official seeking

to make a claim out of retaliation in violation of her First Amendment rights must

meet a four·factor test." O'Donnell v: Bauy, 148 F.3d 1126, 1133 (D.C. Cir. 1988).

That is, (1) the public employee must have been speaking on a matter of public

concem; (2) the employee's First Amendment interest must not be outweighed by the

governmental interest in promoting the efficiency of the public services it performs

through its employees without disruption; (3) the employee's speech was a substantial

and motivating factor in prompting the punitive act; and (4) the City can prove by a

preponderance of the evidence that it would have reached the same decision even

without the protected conduct. Id.

      The Court need not address each elemental argument in O'Donnell because

the evidence fails to support the claim that Sgt. Quinn was terminated because of his

statement to the media or the Attorney General's Office.            As enumerated in

O'Donnell, the employee's speech must be a substantial and motivating factor in the

termination. Id. In the termination meeting here, however:

      Chief Silva made no mention of the email, but instead claimed that Plaintiff
      had interfered with an investigation, had gone way outside the bounds of an
      investigation, sought to intimidate an investigation by bringing a State
      Representative to the Police Station, and that Chief Silva had gotten phone
      calls from both the Attorney General's Office and the Secret Service on the
      clay that two Secret Service agents had come to the Police Station.
ECF No. 24 at   ,I   32.
      Thus, and by Sgt. Quinn's own admission, the alleged protected conduct-the

television interview as well as the interview with the Attorney General's Office-was




                                         6
not a substantial and motivating factor in the termination. Therefore, the Court

GRANTS the City's lVIotion for Summary Judgment on Count I.

              B. Count II-Due Process

       Sgt. Quinn also alleges that Defendants' failure to adhere to processes laid out

in the City of Newport, Rhode Island-Code of Ordinances (the "Ordinances") violated

his clue process rights.    ECF No. 1 at ,, 118. Procedural clue process requires a

plaintiff to show deprivation of a protected property interest and denial of clue process

for that property interest. PeTez-Acevedo v. Rivw-o-Cubano, 520 F.3cl 26, 30 (1st Cir.

2008). To show a protected property interest under circumstances of employment, an

employee must have a legitimate claim of entitlement to continued employment-

continued employment is thus the property interest. PelT)' v. SindeTmann, 408 U.S.

593, 602 (1972). At·will employment creates no property interest protected by clue

process because it does not guarantee future employment. Hadrlle v. Ganison, 525

u.s. 121, 125·126 (1998).
      The City argues that the language of the Agreement controls the employment

status of Sgt. Quinn. ECF No. 13 at 7·8. In support, the City cites the Agreement

signed by Sgt. Quinn that specifically states: "as a Special Detail Retired Officer ... my

employment is strictly 'at will,' meaning that either the city or I may terminate my

role at any time for any reason." ECF No. 1·6 at 2. There is no dispute about the

plain meaning of the at·will employment provision in the Agreement. 5



      5The City also asks the Court to review the affidavits and extrinsic documents
provided by the City to further its contention that Sgt. Quinn was, and was intended
to be, an at·will public employee. Yet where the plain text of a contract is
                                            7
       Sgt. Quinn, in response, contends that the City could not fire him at. will

because, under the Ordinances, he is a part·time employee and thus a classified

employee subject only to the termination process in the Ordinances. ECF No. 16·2 at

4. He argues that the Ordinances trump the at·will Agreement. In so arguing, Sgt.

Quinn relies exclusively on the opinion of my colleague on the district court, Chief

Judge William E. Smith in Waterbwy v. City of East Pmvidence, 197 F. Supp. 3d

379, 382 (D.R.I. 2016), opining that

       While it is clear to the Court that tho parties intended to form an at·will
       employment relationship, the question of whether the "at·will" clause of the
       contract is valid lingers because [Ordinances of the City of East Providence] is
       so restrictive and explicit with respect to City employment. City ordinances
       are, in effect, statutes in their application to the municipality. They are the
       law of the land, at least that bounded by the municipal boundaries. And just
       as the at·will rule in Rhode Island is clearly understood, so is the principle that
       parties may not contract around the law.

I d. (referencing State v. Rlwde Island All. ofSoc. Servs. Employees, Local 580, SEIU,

747 A.2d 465, 469 (R.I. 2000)). Sgt. Quinn does not dispute the at·will provision in

the Agreement.     That said, relying on T'Vaterbwy, he contends tho Agreement.




unambiguous, the Court may not consider this external evidence. See Rivera v.
Gagnon, 84 7 A.2d 280, 284 (R.I. 2004) (stating that "if the contract terms aro clear
and unambiguous, judicial construction is at an end for tho tenns will be applied as
written."). Rhode Island law is clear that at·will employment means an employer
may fire an employee for good reason or bad, or no reason at all, if it is not a legally
prohibited one. See Roy v. Woonsocket Inst. for Sm'., 525 A.2d 915, 917, 918 n. 2 (R.I.
1987). Consistent with the law of Rhode Island, the at·will employment provision in
the Agreement is clear and unambiguous and the Court need not look outside this
contract to interpret the meaning or intention of the term "at will." See Watcrbw:v
v. City ofE. Providence, 197 F. Supp. 3d 379, 382 (D.R.I. 2016).

                                            8
contravene the Ordinances-an attempt to "contract around the law"-which the law

does not allow. See WaterhlllJ', 197 F. Supp. 3d at 382.

       The Court agrees with Sgt. Quinn that the Ordinances are the governing law

on the issue of the ROC's classification, not the Agreement. If a statute has or

provides for a nondelegable and/or nonmodifiable duty, a contractual provision may

not, thereafter, alter those mandates. Rhode Island All. of Soc. Servs., 747 A.2d at

469. As a result, if the Ordinances categorize Sgt. Quinn as a classified employee,

the City must afford him the process explicitly contained within the Ordinances,

regardless of language or intentions of the City and Sgt. Quinn by the Agreement.

                        Chapte1· 3 of the Newpod Ordinances

      A syntactical reading of the Ordinances proves availing for Sgt. Quinn. It is

clear from the Ordinances that there are two classifications of public employees:

Classified and Unclassified.   As defined by Chapter 3.04.010, Classified Service

means "all full-time and part·time offices and positions which are appointed directly

or indirectly by the city manager." Unclassified Service, as defined by the same

section, means "offices and positions that are appointed by council, including council

itself. The term also includes temporary and seasonal employees." The definitions

section is followed by two, distinct, sections listing unclassified and classified

serv1ces. In Chapter 3.04.050, Unclassified Service includes

            A.     All elected officials and members of boards and commissions;
            B.     Persons appointed to fill vacancies in elected offices;
            C.     Officials appointed by council;
            D.     Volunteer personnel and personnel appointed to serve without
                   pay, fire division callmen and police division auxiliary members;
            E.     Seasonal employees;


                                          9
                F.   Temporary employees; and
                G.   On ·call employees.

       Under Chapter 3.04.060, Classified Service "includes all positions appointed

by the city manager which do not fall under the unclassified service." There is no

dispute on two pertinent facts, (1) the City Manager appointed Sgt. Quinn and, (2)

the ROC program is not listed as Unclassified Service under 3.04.050.

       There is, however, a dispute as to the type of employment Sgt. Quinn

performed in the ROC. The City argues that Sgt. Quinn is a temporary employee and

thus unclassified employee under subsection F of Chapter 3.04.050. ECF No. 21 at

1. A temporary employee is, as defined under Chapter 3.04.010, "an individual whoso

appointment to a temporary position does not exceed nineteen (19) weeks and whose

position falls under the rules of unclassified employees. A temporary employee is

only paid for the hours he or she works." If the City's contention is correct, that Sgt.

Quinn is a temporary employee, the Court would agree that Sgt. Quinn would be

unclassified and thus not entitled to the termination procedures in the Ordinances.

But Sgt. Quinn was employed with the ROC program from his appointment in 2012,

until his termination in 2014. The period of employment lasted well beyond the

nineteen weeks needed to be categ·orizecl as a temporary employee.

      In its oral argument, the City alternatively tries to bring Sgt. Quinn under the

umbrella of on·call employees listed under Chapter 3.04.050.        Chapter 3.04.010,

however, does not define on·call employment and on·call employees appear only

within a pay scale schedule under Chapter 3.16.070. That schedule does not include

ROC officers.

                                          10
      The City cannot identify, exactly, the category Sgt. Quinn would fall into as a

ROC officer. To further its argument, the City points to the pay schedules in Chapter

3.16.060 and 3.16.070 of the Ordinances. ECF No. 21 at 2. The City highlights

Chapter 3.16.060 that provides a pay schedule for classified services. There, the

Ordinances provide the pay schedules through a series of charts listing the pay

associated with each grade/step.        The different charts are titled: "Executive,

Administrative and Professional Employees," "Supervisory Employees," "Council 94

Municipal Employees," "Fraternal Order of Police," and "International Association of

Firefighters." The City points out that the "position of a ROC officer is not on this

list." ECF No. 21 at 3.

       The next Chapter of the Ordinances, Chapter 3.16.070, is titled "Pay schedule

for part·time, temporary and unclassified service." The first chart lists unclassified

positions. Those positions are

                                   UNCLASSIFIED
                                 Effective July 1, 2018

            City lVIanager                                $178,500 per annum



            City Solicitor                                $85,7 44 per annum



            Asst. City Solicitor for Civil Litigation     $68,701 pur annum



            Asst. City Solicitor for Law                  $33,884 per annum
            Enforcement




                                           11
             Municipal Court Judge                        $34,746 per annum



             Probate Judge                                $14,404 per annum



             Canvassing· Board .Member                     $1,370 per annum




This unclassified pay schedule does not include ROC. If the City wanted to include

tho ROC position as an unclassified position, it certainly could have included it in

this pay scale chart.

       The City, in response, argues that it is the later pay schedule entitled "part-

time, temporary and seasonal employees,"G that specifically lists 'Retired Officers

Corp' and thus categorizes ROC officers as unclassified.

       A reasonable interpretation of the "Part·time, Temporary and Seasonal

Employees" pay schedule in Chapter 3.16.070 could include both elassified and

unclassified employees. "Part-time" is separated from "Temporary and Seasonal"

by a comma, but an oxford comma does not separate the latter two. So, the pay

schedule can be read to include the two, distinct, classifications of employees listed

in the schedule-part-time and, by definition, classified; or temporary/seasonal and,

by definition, unclassified. For example, and for want of an oxford comma,' each




      6  This chart has roughly 50 positions and the Court will not list the entirety for
brevity sake.
       7 "For want of a comma, we have this case." O'Connor v. Oakhurst Dmiy, i:lfl 1
F.3d G9, 70 (1st Cir. 2017).
                                           12
position listed in the pay schedule could be read as either: "part-time" ROC officer,

or "temporary/seasonal" ROC officer. Thus, this pay schedule can be read to be

inclusive of both dassified and unclassified employees and makes no clear

distinction between what positions are "Part-time," and thus classified, or

"Temporary and Seasonal," and thus unclassified.

       Chapter 3 of the Ordinances only allows tho City to hire employees as

classified or unclassified. In Chapters 3.04.050, the Ordinances explicitly lists the

unclassified employees, and Chapter 3.04.060 provides that all other employees arc

classified. Without the ambiguity in the pay schedule titles, nothing in Chapter 3

alters the clear definitions of classified and unclassified employees. Evon if the City

intended to hire Sgt. Quinn as an unclassified employee, "this does not change the

fact that the City had no authority to exclude [his] position from the classified

service or to create a third category of employees outside the requirements of the

[Olrclinance." WaterbwJ~ 197 F. Supp. 3d at 383. As a result, because Sgt. (c/uinn

is a classified employee with an expectation of continued employment, the City must.

afford clue process in his termination.s Cleveland Ed. of Educ. v. LoudenmJJ, 470

U.S. 532, 538 (1985). The facts are undisputed that Sgt. Quinn did not receive clue




      8  "'l'he employee shall be furnished an advance written notice containing the
nature of the proposed action, the reasons therefor and his or her right to answer the
charges, orally or in writing. This notice shall be furnished at least one calendar
week prior to the proposed effective date of the action." Newport City Ordinance
3.32.050(B).
                                          13
process prior to his firing. Thus, the Court finds that. the termination violated Sgt.

Quinn's due process as afforded under the OnlinancesD

       For the reasons stated above, the Court GRANTS Sgt. Quinn's Motion for

Summary Judgment on Count II and DENIES the City's Motion fm Summary

Judgment on Count II.

             C. Additional Claims

      Because of the Court's findings about Count II (Violation of Due Process),

Count III, Wrongful Termination can proceed following the Court's findings above

about the status of Sgt. Quinn's employment with the City. There are no facts that

would support a breach of contract because Sgt. Quinn's rights do not flow from the

contract, but. rather from the Ordinances, and therefore Count IV (Bruac.:h of

Contract) does not survive. Sgt. Quinn does not address Defendant City's Motion

for Summary Judgment as to his Bad Faith claim and so the Court considers any

objection waived and the City's Motion for Summary Judgment on Count V is

granted.

      Regarding Count VI, Defamation, the City argues that Chief Silva's

comments alleging Sgt. Quinn interfered in an investigation constitute opinion and

arc too vague and imprecise to be proven true or false. However, Rhode Island law

is clear that if a statement, even in tho form of an opinion, implies the allegation of

undisclosed defamatory facts as the basis for the opinion, it is actionable.       See




      9 Nothing in this Order prevents tho City from terminating Sgt. Quinn if it
provides him with the required process.
                                          14
Beattie v. Fleet M1t. Bank, 746 A.2d 717, 721 (R.I. 2000). Additionally, the Cour t

fails to find th at statements alleging Sgt. Quinn interfered with an inves ti gation

are too vague to be proven true or fa lse. Accordingly, t he Ci ty's Motion for S ummary

tluclgment on Count VI is denied .

   IV.      CONCLUSION

         The Court GRANTS the City's lVIotion for Summary Jud gme nt (ECF No. 11)

as to Count I; GRANTS Sgt. Quinn's Motion for Summary Judgmen t (ECF No. 1G) a s

to Count II; DENIES the City's Motion for Summary Judgmen t as to Coun ts II a nd

IlL GRANTS the City's Motion for Summary Judgment as to Count IV; DENIES Sgt.

Quinn's Motion for Summary Judgment as to Counts III and IV; GRANTS a s

unopposed the City's Motion for Summary Judgment as to Count V; and DENIES the

City's Motion for Summary Judgment as to Count VI.




John J. McConnell, Jr.
United States District Judge

May 6, 2019




                                          15
